DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/17/2020 has been entered. Claims 1-8 and 11-22 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 11/17/2020, with respect to the rejections of claims 1, 11 and 16 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morris et al. (US Patent 9,122,989) and in view of Gubin et al. (US Pub. 2013/0031034).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent 9,122,989) in view of Gubin et al. (US Pub. 2013/0031034).  
As per claim 1, Morris teaches a computer-implemented method comprising: 
training, by a computing system [Col. 20, line 37, a computer system], a machine learning model to forecast growth of a content item [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends] that is segmented based on groups of users associated with user interactions [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”], 
wherein the growth is measured based at least in part on a count of the user interactions with the content item [Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity; Col. 3, lines 47-49, a composite score is based, at least in part, on two sub-scores: a source score and a social media score; Col. 5, lines 10-30, the source score may be computed from a total-views score, a views per- hour score, a total-share score, a shares-per-hour score, etc., a total-view score may be computed based on the total number of views the item has received; Col. 6, lines 1-2, total-share score may be computed by summing the total number shares; It can be seen than the popularity is predicted based in part on the number of views, number of shares (number of user interactions), etc.], 
wherein the machine learning model learns a plurality of weights for a user included in the training [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources. The scores are used to rank items of the same type, and determine which items are the most popular”; Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends; Col. 2, lines 10-23, “generating "composite scores" for … authors, and influencers … the composite scores are also used to predict whether … authors, or influences are increasing or decreasing in popularity”; Col. 8, line 66, “the source score for an author”; Col. 9, line 32, “the source score for an influencer”; Col. 12, line 49, “The social media score for an influencer”], wherein the plurality of weights include at least one of: a first weight indicating a predictive weight of likes of the user or a second weight indicating a predictive weight of posts of the user [Col. 9, lines 32-38, “The source score for an influencer may be based on the following elements: 1) the average author composite score for each of the n authors the influencer discussed; 2) the average composite score for each of the m articles the influencer discussed; 3) the average composite score for each of the p topics the influencer discussed; 4) the average comment sentiment for each of the q comments the influencer posted”; where Col. 7, lines 14-21, “The sentiment score may be calculated based on the text in comments, articles … The sentiment may be a determination as to what degree the topic discussed was positive or negative. For example, a zero may mean that the text discussing a particular topic was negative, and one may indicate that the text was positive”], and wherein each weight of the plurality of weights is associated with a respective group of users of the groups of users [claim 1, “computing a first score for a first item that indicates popularity of the first item across all demographics; computing a second score for a second item that indicates popularity of the second item across all demographics; wherein the first item and the second item are a same item type; computing a first impact score that indicates how popular the first item is for a particular demographic relative to other demographics; computing a second impact score that indicates how popular the second item is for the particular demographic relative to other demographics”]; 
determining, by the computing system, a growth forecast for the content item for a unit of time using the machine learning model [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends], wherein the growth forecast is segmented based on the groups of users [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”]; and 
in response to a user having interacted with the content item [Col. 2, lines 52-53, determine which topics are popular based on user interaction with articles; Col. 19. Lines 7-11, trend prediction may be based on social media interactions], 
adjusting, by the computing system, the growth forecast for the content item for the unit of time using the machine learning model [Col. 19, lines 1-15, trend prediction predicts the rate an item is changing in popularity, the rate an item is changing in popularity may represent the velocity of which an item is increasing, decreasing, or holding in popularity, machine learning models may be used to predict trends. Machine learning models include regression models; Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity]. 
Morris does not explicitly teach
features to train the machine learning model describe the groups of users,
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast (emphasis added).
Gubin teaches
features to train the machine learning model describe the groups of users [abstract, “Machine learning models are used for ranking news feed stories presented to users of a social networking system. The social networking system divides its users into different sets, for example, based on demographic characteristics of the users and generates one model for each set of users … The news feed ranking model may rank news feeds for a user based on information describing other users connected to the user in the social networking system. Information describing other users connected to the user includes interactions of the other users with objects associated with news feed stories”; paragraph 0047, “The machine learning module 345 uses training data sets for training the news feed ranking models 150. The training data store 355 stores training data sets comprising tuples of news feed stories 180, users of the social networking system, and information indicating their interaction with the news feed stories”],
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast [paragraph 0075, “The news feed access analyzer 315 determines 730 an aggregate measure of access rate of news feed stories by the users. For example, the news feed access analyzer 315 may determine number of news feed stories with particular characteristics that are read in a given interval of time … the news feed access analyzer 315 monitors the aggregate measure of rate of access of news feed stories by users over subsequent intervals of time. If the change in the aggregate measure over successive intervals of time exceeds a threshold value, the news feed access analyzer 315 indicates to the machine learning module 345 to retrain 750 the news feed ranking model 125”; paragraph 0074, “retraining a model for ranking news feed stories for a set of users of the social networking system (adjusting the popularity of the content items)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included features to train the machine learning model describe the groups of users, and adjusting the ranking of the item when detecting the growth forecast increasing by at least a defined amount for the unit of time of Gubin into the method of predicting trend of Morris. Doing so would help providing the more accurate technique in determining which items are the most popular in a particular demographic.

As per claim 2, Morris and Gubin teach the computer-implemented method of claim 1.
Morris further teaches 
the content item corresponds to at least one of a page, post, media item, or link that is published through the computing system [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources”].

As per claim 3, Morris and Gubin teach the computer-implemented method of claim 1.
Morris further teaches
[Col. 3, lines 19-21, interactions may include posts, shares, likes, tweets, comments, etc.].  

As per claim 4, Morris and Gubin teach the computer-implemented method of claim 1.
Morris further teaches
the machine learning model [Col. 19, lines 7-12, machine learning models may be used to predict trends] is trained using user interactions that are measured for a group of users of a particular demographic [abstract, taking the demographic information as input and determining the popularity of a particular item in a particular demographic; Col. 15, lines 25-36, a demographic describes a group of users with a common set of one or more attributes such as age, location, etc.; Col. 16, lines 41-44, an article A had been read 100 times, ten of the 100 times, the users reading the article A were between 20 and 30 years old (interactions of the users in a particular demographic are measured)], and wherein the machine learning model predicts growth of the content item based on interactions from users in the particular demographic [Col. 19, lines 7-12, machine learning models may be used to predict trends, trend prediction may be based on the demographical information].

As per claim 11, Morris teaches a system comprising: 
at least one processor [Fig. 4, processor 404]; and 
a memory storing instructions that, when executed by the at least one processor [Fig. 4, Col. 20, lines 45-48, a main memory 406 for storing information and instructions to be executed by processor 404], cause the system to perform: 
training a machine learning model to forecast growth of a content item [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends] that is segmented based on groups of users associated with user interactions [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”], 
wherein the growth is measured based at least in part on a count of the user interactions with the content item [Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity; Col. 3, lines 47-49, a composite score is based, at least in part, on two sub-scores: a source score and a social media score; Col. 5, lines 10-30, the source score may be computed from a total-views score, a views per- hour score, a total-share score, a shares-per-hour score, etc., a total-view score may be computed based on the total number of views the item has received; Col. 6, lines 1-2, total-share score may be computed by summing the total number shares; It can be seen than the popularity is predicted based in part on the number of views, number of shares (number of user interactions), etc.], 
wherein the machine learning model learns a plurality of weights for a user included in the training [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources. The scores are used to rank items of the same type, and determine which items are the most popular”; Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends; Col. 2, lines 10-23, “generating "composite scores" for … authors, and influencers … the composite scores are also used to predict whether … authors, or influences are increasing or decreasing in popularity”; Col. 8, line 66, “the source score for an author”; Col. 9, line 32, “the source score for an influencer”; Col. 12, line 49, “The social media score for an influencer”], wherein the plurality of weights include at least one of: a first weight indicating a predictive weight of likes of the user or a second weight indicating a predictive weight of posts of the user [Col. 9, lines 32-38, “The source score for an influencer may be based on the following elements: 1) the average author composite score for each of the n authors the influencer discussed; 2) the average composite score for each of the m articles the influencer discussed; 3) the average composite score for each of the p topics the influencer discussed; 4) the average comment sentiment for each of the q comments the influencer posted”; where Col. 7, lines 14-21, “The sentiment score may be calculated based on the text in comments, articles … The sentiment may be a determination as to what degree the topic discussed was positive or negative. For example, a zero may mean that the text discussing a particular topic was negative, and one may indicate that the text was positive”], and wherein each weight of the plurality of weights is associated with a respective group of users of the groups of users [claim 1, “computing a first score for a first item that indicates popularity of the first item across all demographics; computing a second score for a second item that indicates popularity of the second item across all demographics; wherein the first item and the second item are a same item type; computing a first impact score that indicates how popular the first item is for a particular demographic relative to other demographics; computing a second impact score that indicates how popular the second item is for the particular demographic relative to other demographics”]; 
determining a growth forecast for the content item for a unit of time using the machine learning model [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends], wherein the growth forecast is segmented based on the groups of users [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”]; and 
in response to a user having interacted with the content item [Col. 2, lines 52-53, determine which topics are popular based on user interaction with articles; Col. 19. Lines 7-11, trend prediction may be based on social media interactions], 
adjusting the growth forecast for the content item for the unit of time using the machine learning model [Col. 19, lines 1-15, trend prediction predicts the rate an item is changing in popularity, the rate an item is changing in popularity may represent the velocity of which an item is increasing, decreasing, or holding in popularity, machine learning models may be used to predict trends. Machine learning models include regression models; Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity]. 
Morris does not explicitly teach
features to train the machine learning model describe the groups of users,
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast (emphasis added).
Gubin teaches
[abstract, “Machine learning models are used for ranking news feed stories presented to users of a social networking system. The social networking system divides its users into different sets, for example, based on demographic characteristics of the users and generates one model for each set of users … The news feed ranking model may rank news feeds for a user based on information describing other users connected to the user in the social networking system. Information describing other users connected to the user includes interactions of the other users with objects associated with news feed stories”; paragraph 0047, “The machine learning module 345 uses training data sets for training the news feed ranking models 150. The training data store 355 stores training data sets comprising tuples of news feed stories 180, users of the social networking system, and information indicating their interaction with the news feed stories”],
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast [paragraph 0075, “The news feed access analyzer 315 determines 730 an aggregate measure of access rate of news feed stories by the users. For example, the news feed access analyzer 315 may determine number of news feed stories with particular characteristics that are read in a given interval of time … the news feed access analyzer 315 monitors the aggregate measure of rate of access of news feed stories by users over subsequent intervals of time. If the change in the aggregate measure over successive intervals of time exceeds a threshold value, the news feed access analyzer 315 indicates to the machine learning module 345 to retrain 750 the news feed ranking model 125”; paragraph 0074, “retraining a model for ranking news feed stories for a set of users of the social networking system (adjusting the popularity of the content items)”].
claim 11 is rejected using the same rationale as claim 1.

As per claim 12, Morris and Gubin teach the system of claim 11.
Morris further teaches 
the content item corresponds to at least one of a page, post, media item, or link that is published through the computing system [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources”].

As per claim 13, Morris and Gubin teach the system of claim 11.
Morris further teaches
the user interaction corresponds to at least one of a selection of a like option, a selection of a check-in option, posting content, or sharing content [Col. 3, lines 19-21, interactions may include posts, shares, likes, tweets, comments, etc.].  

As per claim 14, Morris and Gubin teach the system of claim 11.
Morris further teaches
the machine learning model [Col. 19, lines 7-12, machine learning models may be used to predict trends] is trained using user interactions that are measured for a group of users of a particular demographic [abstract, taking the demographic information as input and determining the popularity of a particular item in a particular demographic; Col. 15, lines 25-36, a demographic describes a group of users with a common set of one or more attributes such as age, location, etc.; Col. 16, lines 41-44, an article A had been read 100 times, ten of the 100 times, the users reading the article A were between 20 and 30 years old (interactions of the users in a particular demographic are measured)], and wherein the machine learning model predicts growth of the content item based on interactions [Col. 19, lines 7-12, machine learning models may be used to predict trends, trend prediction may be based on the demographical information].

As per claim 16, Morris teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system [Fig. 4, Col. 20, lines 45-48, a main memory 406 for storing information and instructions to be executed by processor 404], cause the computing system to perform a method comprising: 
training a machine learning model to forecast growth of a content item [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends] that is segmented based on groups of users associated with user interactions [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”], 
wherein the growth is measured based at least in part on a count of the user interactions with the content item [Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity; Col. 3, lines 47-49, a composite score is based, at least in part, on two sub-scores: a source score and a social media score; Col. 5, lines 10-30, the source score may be computed from a total-views score, a views per- hour score, a total-share score, a shares-per-hour score, etc., a total-view score may be computed based on the total number of views the item has received; Col. 6, lines 1-2, total-share score may be computed by summing the total number shares; It can be seen than the popularity is predicted based in part on the number of views, number of shares (number of user interactions), etc.], 
wherein the machine learning model learns a plurality of weights for a user included in the training [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources. The scores are used to rank items of the same type, and determine which items are the most popular”; Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends; Col. 2, lines 10-23, “generating "composite scores" for … authors, and influencers … the composite scores are also used to predict whether … authors, or influences are increasing or decreasing in popularity”; Col. 8, line 66, “the source score for an author”; Col. 9, line 32, “the source score for an influencer”; Col. 12, line 49, “The social media score for an influencer”], wherein the plurality of weights include at least one of: a first weight indicating a predictive weight of likes of the user or a second weight indicating a predictive weight of posts of the user [Col. 9, lines 32-38, “The source score for an influencer may be based on the following elements: 1) the average author composite score for each of the n authors the influencer discussed; 2) the average composite score for each of the m articles the influencer discussed; 3) the average composite score for each of the p topics the influencer discussed; 4) the average comment sentiment for each of the q comments the influencer posted”; where Col. 7, lines 14-21, “The sentiment score may be calculated based on the text in comments, articles … The sentiment may be a determination as to what degree the topic discussed was positive or negative. For example, a zero may mean that the text discussing a particular topic was negative, and one may indicate that the text was positive”], and wherein each weight of the plurality of weights is associated [claim 1, “computing a first score for a first item that indicates popularity of the first item across all demographics; computing a second score for a second item that indicates popularity of the second item across all demographics; wherein the first item and the second item are a same item type; computing a first impact score that indicates how popular the first item is for a particular demographic relative to other demographics; computing a second impact score that indicates how popular the second item is for the particular demographic relative to other demographics”]; 
determining a growth forecast for the content item for a unit of time using the machine learning model [Col. 18, lines 64-67 - Col. 19, lines 1-15, trend prediction may predict an increase, decrease, or hold in popularity for any item and any item type, trend prediction may also predict the rate an item is changing in popularity, machine learning models may be used to predict trends], wherein the growth forecast is segmented based on the groups of users [abstract, “Using the demographic information, the system may determine the popularity of a particular item in a particular demographic … predict which demographic an item may be the most popular in”; Col. 15, lines 25-39, “A demographic describes a group of users with a common set of one or more attributes … four attributes represented as: Dj = {Agew, Genderx, Locationy, Occupationz} … age range … “male”, “female” … region …”; Col. 19, lines 7-11, “Trend prediction may be based on any data gathered or computed above, any demographical information … or social media interactions”]; and 
in response to a user having interacted with the content item [Col. 2, lines 52-53, determine which topics are popular based on user interaction with articles; Col. 19. Lines 7-11, trend prediction may be based on social media interactions], 
adjusting the growth forecast for the content item for the unit of time using the machine learning model [Col. 19, lines 1-15, trend prediction predicts the rate an item is changing in popularity, the rate an item is changing in popularity may represent the velocity of which an item is increasing, decreasing, or holding in popularity, machine learning models may be used to predict trends. Machine learning models include regression models; Col. 2, lines 20-23, the composite scores are used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity]. 
Morris does not explicitly teach
features to train the machine learning model describe the groups of users,
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast (emphasis added).
Gubin teaches
features to train the machine learning model describe the groups of users [abstract, “Machine learning models are used for ranking news feed stories presented to users of a social networking system. The social networking system divides its users into different sets, for example, based on demographic characteristics of the users and generates one model for each set of users … The news feed ranking model may rank news feeds for a user based on information describing other users connected to the user in the social networking system. Information describing other users connected to the user includes interactions of the other users with objects associated with news feed stories”; paragraph 0047, “The machine learning module 345 uses training data sets for training the news feed ranking models 150. The training data store 355 stores training data sets comprising tuples of news feed stories 180, users of the social networking system, and information indicating their interaction with the news feed stories”],
in response to a detection of the growth forecast increasing by at least a defined amount for the unit of time after a user having interacted with the content item, adjusting … the growth forecast [paragraph 0075, “The news feed access analyzer 315 determines 730 an aggregate measure of access rate of news feed stories by the users. For example, the news feed access analyzer 315 may determine number of news feed stories with particular characteristics that are read in a given interval of time … the news feed access analyzer 315 monitors the aggregate measure of rate of access of news feed stories by users over subsequent intervals of time. If the change in the aggregate measure over successive intervals of time exceeds a threshold value, the news feed access analyzer 315 indicates to the machine learning module 345 to retrain 750 the news feed ranking model 125”; paragraph 0074, “retraining a model for ranking news feed stories for a set of users of the social networking system (adjusting the popularity of the content items)”].
claim 16 is rejected using the same rationale as claim 1.

As per claim 17, Morris and Gubin teach the non-transitory computer-readable storage medium of claim 16.
Morris further teaches 
the content item corresponds to at least one of a page, post, media item, or link that is published through the computing system [abstract, “generates scores for items, e.g., articles, topics, authors, or influencers, on a particular source based on data gathered from both the particular source and social media sources”].

As per claim 18, Morris and Gubin teach the non-transitory computer-readable storage medium of claim 16.
Morris further teaches
the user interaction corresponds to at least one of a selection of a like option, a selection of a check-in option, posting content, or sharing content [Col. 3, lines 19-21, interactions may include posts, shares, likes, tweets, comments, etc.].  
As per claim 19, Morris and Gubin teach the non-transitory computer-readable storage medium of claim 16.
Morris further teaches
the machine learning model [Col. 19, lines 7-12, machine learning models may be used to predict trends] is trained using user interactions that are measured for a group of users of a particular demographic [abstract, taking the demographic information as input and determining the popularity of a particular item in a particular demographic; Col. 15, lines 25-36, a demographic describes a group of users with a common set of one or more attributes such as age, location, etc.; Col. 16, lines 41-44, an article A had been read 100 times, ten of the 100 times, the users reading the article A were between 20 and 30 years old (interactions of the users in a particular demographic are measured)], and wherein the machine learning model predicts growth of the content item based on interactions from users in the particular demographic [Col. 19, lines 7-12, machine learning models may be used to predict trends, trend prediction may be based on the demographical information].

Claims 5, 6, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. in view of Gubin et al. in view of Dodson et al. (US Pub. 2014/0095307) and further in view of Hendrickson et al. (US Pub. 2016/0359993).
As per claim 5, Morris and Gubin teach the computer-implemented method of claim 1.
Morris and Gubin do not explicitly teach
the training the machine learning model further comprises: generating, by the computing system, a set of training examples that each corresponds to a unit of time and includes an outcome, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time, and respective values indicating which users interacted with the content item during the unit of time.
Dodson teaches 
an outcome [Fig. 1 shows the total popularity P is 52 after period t9].
respective values [Fig. 1, increment of the popularity] indicating which users interacted with the content item during the unit of time [Fig. 1, paragraph 0016, the increment of the popularity by either 1 or 3 on each period t indicating which user (normal consumer or influencer) act upon the recommendation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an outcome, respective values indicating which users interacted with the content item during the unit of time of Dodson into the method of predicting trend of Morris. Doing so would help determining which items are the most popular using the respective and outcome values.
Morris, Gubin and Dodson do not teach
generating, by the computing system, a set of training examples that each correspond to a unit of time, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time.
Hendrickson teaches 
generating, by the computing system, a set of training examples [paragraph 0116, “trend analytics module 116 may use machine learning to receive a set of metrics and provide, as output, a trending score. Trend analytics module 116 may use supervised and/or reinforcement learning to train a model to generate a trending score … based on a set of metrics”] that each correspond to a unit of time, a position value determined for the unit of time [paragraph 0052, “trend analytics module 116 may determine metric that indicates a total number of users that have shared or re-shared a message that includes the hashtag … over a particular duration of time”], a velocity value determined for the unit of time [paragraph 0049, trend analytics module may use any number of metrics that include an amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as a velocity for the particular hashtag, to determine a magnitude of a trend for a particular hashtag], an acceleration value determined for the unit of time [paragraph 0051, “metric may include a rate of change in the amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as an acceleration for the particular hashtag”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of generating a set of training examples that each correspond to a unit of time, including a position value, a velocity value and an acceleration value of Hendrickson into the method predicting trend of Morris. Doing so would help identifying and predicting real-world trends (Hendrickson, 0020).

As per claim 6, Morris, Gubin, Dodson and Hendrickson teach the computer-implemented method of claim 5.
Dodson further teaches 
generating, by the computing system, a growth curve for the content item [Fig. 2A, paragraph 0019, the growth in popularity of the item], the growth curve plotting a growth of the content item for each unit of time over a period of time [Fig. 1, Fig. 2A, paragraph 0019, the growth in popularity of the item is linear between t1 and t3. Increases linearly at a greater rate between t3 and t5 and then increases in a highly non-linear fashion after t6]; 
determining, by the computing system, the position value [Fig. 1 and Fig. 2A, total popularity P value] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, total popularity P value at any given period t such as P = 3 for  period t3, P = 6 for period t4]; 
determining, by the computing system, the velocity value [Fig. 1, increment of P for a given period] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, increment of P for a given period such as at period t3, increment is 1]; and 
[paragraph 0020, DELTA P] for the unit of time based at least in part on the growth curve [Fig. 1, Fig. 2B, paragraph 0020, rate of change of popularity (DELTA P) over time].
claim 6 is rejected using the same rationale as claim 5.

As per claim 15, Morris and Gubin teach the system of claim 11.
Morris and Gubin do not explicitly teach
generating a set of training examples that each corresponds to a unit of time and includes an outcome, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time, and respective values indicating which users interacted with the content item during the unit of time.
Dodson teaches 
an outcome [Fig. 1 shows the total popularity P is 52 after period t9].
respective values [Fig. 1, increment of the popularity] indicating which users interacted with the content item during the unit of time [Fig. 1, paragraph 0016, the increment of the popularity by either 1 or 3 on each period t indicating which user (normal consumer or influencer) act upon the recommendation].
Same rationale as claim 5
Morris, Gubin and Dodson do not teach
generating a set of training examples that each correspond to a unit of time, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time.
Hendrickson teaches 
[paragraph 0116, “trend analytics module 116 may use machine learning to receive a set of metrics and provide, as output, a trending score. Trend analytics module 116 may use supervised and/or reinforcement learning to train a model to generate a trending score … based on a set of metrics”] that each correspond to a unit of time, a position value determined for the unit of time [paragraph 0052, “trend analytics module 116 may determine metric that indicates a total number of users that have shared or re-shared a message that includes the hashtag … over a particular duration of time”], a velocity value determined for the unit of time [paragraph 0049, trend analytics module may use any number of metrics that include an amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as a velocity for the particular hashtag, to determine a magnitude of a trend for a particular hashtag], an acceleration value determined for the unit of time [paragraph 0051, “metric may include a rate of change in the amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as an acceleration for the particular hashtag”].
claim 15 is rejected using the same rationale as claim 5.

As per claim 20, Morris and Gubin teach the non-transitory computer-readable storage medium of claim 16.
Morris and Gubin do not explicitly teach
generating a set of training examples that each corresponds to a unit of time and includes an outcome, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time, and respective values indicating which users interacted with the content item during the unit of time.
Dodson teaches 
an outcome [Fig. 1 shows the total popularity P is 52 after period t9].
[Fig. 1, increment of the popularity] indicating which users interacted with the content item during the unit of time [Fig. 1, paragraph 0016, the increment of the popularity by either 1 or 3 on each period t indicating which user (normal consumer or influencer) act upon the recommendation].
Morris, Gubin and Dodson do not teach
generating a set of training examples that each correspond to a unit of time, a position value determined for the unit of time, a velocity value determined for the unit of time, an acceleration value determined for the unit of time.
Hendrickson teaches 
generating a set of training examples [paragraph 0116, “trend analytics module 116 may use machine learning to receive a set of metrics and provide, as output, a trending score. Trend analytics module 116 may use supervised and/or reinforcement learning to train a model to generate a trending score … based on a set of metrics”] that each correspond to a unit of time, a position value determined for the unit of time [paragraph 0052, “trend analytics module 116 may determine metric that indicates a total number of users that have shared or re-shared a message that includes the hashtag … over a particular duration of time”], a velocity value determined for the unit of time [paragraph 0049, trend analytics module may use any number of metrics that include an amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as a velocity for the particular hashtag, to determine a magnitude of a trend for a particular hashtag], an acceleration value determined for the unit of time [paragraph 0051, “metric may include a rate of change in the amount of messages with the particular hashtag that are shared or re-shared per unit of time, which may be referred to as an acceleration for the particular hashtag”].
claim 20 is rejected using the same rationale as claim 5.

As per claim 21, Morris, Gubin, Dodson and Hendrickson teach the system of claim 15.
Dodson further teaches 
generating, by the computing system, a growth curve for the content item [Fig. 2A, paragraph 0019, the growth in popularity of the item], the growth curve plotting a growth of the content item for each unit of time over a period of time [Fig. 1, Fig. 2A, paragraph 0019, the growth in popularity of the item is linear between t1 and t3. Increases linearly at a greater rate between t3 and t5 and then increases in a highly non-linear fashion after t6]; 
determining, by the computing system, the position value [Fig. 1 and Fig. 2A, total popularity P value] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, total popularity P value at any given period t such as P = 3 for  period t3, P = 6 for period t4]; 
determining, by the computing system, the velocity value [Fig. 1, increment of P for a given period] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, increment of P for a given period such as at period t3, increment is 1]; and 
determining, by the computing system, the acceleration value [paragraph 0020, DELTA P] for the unit of time based at least in part on the growth curve [Fig. 1, Fig. 2B, paragraph 0020, rate of change of popularity (DELTA P) over time].
claim 21 is rejected using the same rationale as claim 5.

As per claim 22, Morris, Gubin, Dodson and Hendrickson teach the non-transitory computer-readable storage medium of claim 20.
Dodson further teaches 
generating, by the computing system, a growth curve for the content item [Fig. 2A, paragraph 0019, the growth in popularity of the item], the growth curve plotting a growth of the content item for each unit of time over a period of time [Fig. 1, Fig. 2A, paragraph 0019, the growth in popularity of the item is linear between t1 and t3. Increases linearly at a greater rate between t3 and t5 and then increases in a highly non-linear fashion after t6]; 
determining, by the computing system, the position value [Fig. 1 and Fig. 2A, total popularity P value] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, total popularity P value at any given period t such as P = 3 for  period t3, P = 6 for period t4]; 
determining, by the computing system, the velocity value [Fig. 1, increment of P for a given period] for the unit of time based at least in part on the growth curve [Fig. 1 and Fig. 2A, increment of P for a given period such as at period t3, increment is 1]; and 
determining, by the computing system, the acceleration value [paragraph 0020, DELTA P] for the unit of time based at least in part on the growth curve [Fig. 1, Fig. 2B, paragraph 0020, rate of change of popularity (DELTA P) over time].
claim 22 is rejected using the same rationale as claim 5.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. in view of Gubin et al. and further in view of Dodson et al. (US Pub. 2014/0095307).
As per claim 7, Morris and Gubin teach the computer-implemented method of claim 1.
Morris and Gubin do not explicitly teach
providing, by the computing system, a set of input values that include values describing a shape of a growth curve for the content item at a preceding unit of time and respective values indicating which users have interacted with the content item by the preceding the unit of time, wherein the respective value for the user indicates that the user has not interacted with the content item.  
Dodson teaches
providing, by the computing system, a set of input values that include values describing a shape of a growth curve for the content item at a preceding unit of time [Fig. 1 and Fig. 2A, given popularity P values at t1, t2] and respective values [paragraph 0016, increment of the popularity] indicating which users have interacted with the content item by the preceding the unit of time [paragraph 0016, increment of the popularity is either 1 or 3 depending on which consumer act upon the recommendation; Fig. 1, paragraph 0016, at t2, only one normal consumer acts upon the recommendation from normal consumer U2 (increment of P is 1 for t3)], wherein the respective value for the user indicates that the user [paragraph 0016, influencer] has not interacted with the content item [Fig. 1, paragraph 0016, the increment of P at t3 is 1 indicating that the influencer has not interacted with the item]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of providing a set of input values that include values describing a shape of a growth curve for the content item at a preceding unit of time and respective values indicating which users have interacted with the content item by the preceding the unit of time, wherein the respective value for the user indicates that the user has not interacted with the content item of Dodson into the method of predicting trend of Morris. Doing so would help accurately determining the growth forecast based on which users (normal consumer or influencer) interacting with the content items.

As per claim 8, Morris and Gubin teach the computer-implemented method of claim 1.
Morris and Gubin do not explicitly teach
 -3-Application Serial No. 15/202,470Docket No. 36FB-180272providing, by the computing system, a set of input values that include values describing a shape of a growth curve for the content item at a preceding unit of time and respective values indicating which users have interacted with the content item at the preceding the unit of time, wherein the respective value for the user indicates that the user has interacted with the content item.  
Dodson teaches 
[Fig. 1 and Fig. 2A, given popularity P values at t2, t3] and respective values [paragraph 0016, increment of the popularity] indicating which users have interacted with the content item at the preceding the unit of time [paragraph 0016, increment of the popularity is either 1 or 3 depending on which consumer act upon the recommendation; Fig. 1, paragraph 0016, at t3, influencer I1 acts upon the recommendation from U3 (increment of P is 3 for t4)], wherein the respective value for the user indicates that the user [paragraph 0016, influencer] has interacted with the content item [Fig. 1, paragraph 0016, the increment of P at t4 is 3 indicating that the influencer has interacted with the item]. 
claim 8 is rejected using the same rationale as claim 7.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Teng et al. (US Patent 9,727,644) describes methods for determining a quality score or a user engagement level for a content item.
Bagga et al. (US Pub. 2013/0311408) describes a method for predicting popularity of content items.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123